Citation Nr: 1120910	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-46 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right hip disability and for a right knee disability, both to include as secondary to the service-connected low back disability.  In October 2010, the Veteran testified before the Board at a hearing held via videoconference. 

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised by the Veteran at his October 2010 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claims.

The Veteran contends that his current right hip and right knee pain are caused or aggravated by his service-connected lumbar spine disability.  He describes his hip pain to include pain when standing or sitting for prolonged periods of time, and a tingling sensation caused by flare-ups of low back pain.  He describes his knee pain to include popping of the knee joint, pain when sitting for a long period of time, trouble going up and down the stairs, swelling and inflammation of the joint, and giving way. 

VA treatment records show that on September 2005 VA orthopedic examination, the Veteran reported having pain in his lower back with distribution into the right buttock and posterior right thigh area.  Neurological testing revealed positive straight leg raising on the right.  There was diminished perception to vibratory stimuli in the sacral area on the right.  Physical therapy records show that in January 2006, the Veteran reported having pain in the right hip after driving more than usual.  His low back hurt him "all the time," and he experienced tingling in his right hip.  There was normal response to light touch and deep pressure.  In March 2006, the Veteran reported right knee pain that was thought to potentially be related to alterations of the gait due to back pan.  A March 2006 X-ray revealed mild degenerative changes of the right hip.  In August 2006, the Veteran reported low back pain the radiated mainly to his right hip and down his right leg to his knee cap.  A feeling of numbness had begun three years previously, and there had been right leg weakness for two years.  It felt like his right leg wanted to drag.  An MRI showed a herniated disc at L3-L4.  Straight leg raising was positive at 20 degrees on the right side.  Sensation was intact to monofilament testing.  

On February 2008 VA examination, based upon normal physical examination of the Veteran and November 2007 MRI, the examiner concluded that there was no current right knee disability.  With regard to the right hip disability, the examiner concluded that the Veteran's right hip degenerative joint disease was unrelated to his lumbar spine disability because there was no medical evidence in the record to suggest a relationship between the two conditions.  

At his October 2010 hearing, the Veteran submitted additional private treatment records showing a diagnosis of degenerative joint disease of the right hip.  The physician stated that it was his understanding that both the Veteran's right hip condition and his lumbar spine disability "started around the same time interval and were related."  An October 2010 MRI of the lumbar spine showed spondylosis with degenerative disc disease, minimal disc bulge at L3-L4 and L4-L5, and small disc herniation at L5-S1.  The MRI was taken based upon low back pain with bilateral radiculopathy.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Although the Veteran has been afforded a VA examination with regard to his claims, it remains unclear to the Board the degree to which the Veteran's right hip and right knee pain are related to his lumbar spine disability.  Although the February 2008 VA examiner did not find evidence of a right knee disability, at his hearing, the Veteran described a variety of right knee symptoms that suggest that he might currently suffer from a right knee disability.  Further, the examiner did not provide an opinion as to whether the Veteran's current right hip disability was aggravated by his low back disability.  Accordingly, a new VA examination is necessary for clarification and to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to ascertain the etiology of any right hip disability and right knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following: 

a)  Diagnose any current right hip and right knee disabilities. 

b)  Is it at least as likely as not (50 percent probability or greater) that any current right hip or right knee disability was caused or aggravated by the Veteran's service-connected lumbar spine disability. 

c)  Diagnose any current neurological residuals of the right lower extremity related to the service-connected lumbar spine disability.  In so doing, clarify whether the Veteran's described right knee and hip symptoms are neurological manifestations of his lumbar spine disability.

2.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

